 



Exhibit 10.3

SEVERANCE COMPENSATION AGREEMENT

     This Severance Compensation Agreement (this “Agreement”) dated as of
July 1, 2005 is by and between LIN Television Corporation, a Delaware
corporation (the “Company”) and Vincent Sadusky (the “Executive”).

     WHEREAS the Company currently employs the Executive and has determined that
the Executive’s services are important to the stability and continuity of the
management of the Company;

     WHEREAS the Company has determined that it is in its best interest to
reinforce and encourage the Executive’s continued disinterested attention and
undistracted dedication to the Executive’s duties in the potentially disturbing
circumstances of a possible change in control of the Company by providing some
degree of personal financial security; and

     WHEREAS to induce the Executive to remain in the employ of the Company, the
Company has determined that it is desirable to pay the Executive the severance
compensation set forth below if the Executive’s employment with the Company
terminates in one of the circumstances described below following a change in
control of the Company.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, it is agreed upon between the Company and the
Executive as follows

     1. Definitions. As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.” The division of this Agreement into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. All references to “party” and
“parties” shall be deemed references to parties to this Agreement unless the
context shall otherwise require. In addition to other words and terms defined
elsewhere in this Agreement, the following words and terms as used in this
Agreement shall have the following meanings:

          “Affiliate” shall mean, as to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person.

          “Cause” shall mean:

               (i) Unsatisfactory Performance by Executive; or

 



--------------------------------------------------------------------------------



 



               (ii) the conviction of Executive of, or the entry by Executive of
a plea of nolo contendre to, a felony; or

               (iii) the commission or engagement by Executive through willful
misconduct or gross negligence of an act or course of conduct that causes injury
to the Company or is otherwise detrimental to the Company; or

               (iii) the death of Executive; or

               (iv) any illness, injury or disability preventing Executive from
performing Executive’s duties, as they existed immediately prior to the illness
or injury, on a full time basis for 120 consecutive business days; or

               (v) the sale of a business unit of the Company in which Executive
was employed immediately prior to such sale and in connection with which
Executive has been offered employment with the purchaser of such business unit
on substantially the same terms under which the Executive was employed by the
Company, including severance protection, immediately prior to the consummation
of such sale.

          “Change in Control” shall mean the occurrence of any of the following
events:

               (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of LIN TV or the Company to any Person or group of related Persons
for purposes of Section 13(d) of the Exchange Act, other than (A) to one or more
members of the Shareholder Group or (B) solely in respect of the Company, to any
wholly-owned subsidiary of LIN TV;

               (ii) a majority of the LIN TV Board of Directors shall consist of
Persons who are not Continuing Directors;

               (iii) the acquisition by any Person or group of related Persons
for purposes of Section 13(d) of the Exchange Act (other than one or more
members of the Shareholder Group or, with respect to a transferee of shares of
Class C Common Stock, par value $0.01 per share, of LIN TV, any Person approved
by an affirmative vote of no less than two-thirds of the disinterested members
of the LIN TV Board of Directors) of the power, directly or indirectly, to vote
or direct the voting of securities having more than 50% of the ordinary voting
power for the election of directors of LIN TV; or

               (iv) LIN TV shall cease, whether directly or indirectly through
one or more wholly-owned subsidiaries, to have the power to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of the Company.

          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



          “Continuing Directors” shall mean any Person who (i) was a member of
the LIN TV Board of Directors on the date of this Agreement, (ii) is thereafter
nominated for election or elected to the LIN TV Board of Directors with the
affirmative vote of a majority of the Continuing Directors who are members of
such LIN TV Board of Directors at the time of such nomination or election, or
(iii) is a member of the LIN TV Board of Directors and also a member of the
Shareholder Group.

          “Date of Termination” shall mean the date on which a notice of
termination is given.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Good Reason” shall mean:

                    (i) The occurrence of any of the following events:

                         (A) Executive’s annual salary is reduced to an amount
that is less than the greater of (1) the amount of annual salary in effect
immediately prior to the Change in Control or (2) the highest amount of annual
salary in effect at any time thereafter;

                         (B) Executive’s target bonus opportunity is reduced to
an amount that is less than the greater of (1) the target bonus opportunity in
effect immediately prior to the Change in Control or (2) the target bonus
opportunity in effect at any time thereafter;

                         (C) (1) any failure by the Company to continue in
effect or provide plans or arrangements pursuant to which the Executive will be
entitled to receive grants relating to the securities of the Company (or any
parent company of the Company, including LIN TV) (including stock options, stock
appreciation rights, restricted stock or other equity based awards) of the same
type as the Executive was participating in immediately prior to the Change in
Control (hereinafter referred to, collectively and individually, as “Securities
Plans”) or providing substitutes for such Securities Plans which in the
aggregate provide substantially similar economic benefits; or (2) the taking of
any action by the Company which would adversely effect the Executive’s
participation in, or benefits under, any such Securities Plan or its substitute
if in the aggregate the Executive is not provided substantially similar economic
benefits; provided, however, that for these purposes, any determination of
whether Good Reason exists under (1) or (2) of this paragraph (C) because the
Executive is or is not provided substantially similar economic benefits in the
aggregate will be made with due consideration given to such Executive’s base
salary, other cash compensation and any other equity based incentive programs to
which the Executive is also entitled to receive, and not solely on the basis of
whether the Executive is or is not entitled or eligible to receive equity based
incentive compensation;

 



--------------------------------------------------------------------------------



 



                         (D) Executive’s duties, authority and responsibilities
or, in the aggregate, the program of retirement and welfare benefits offered to
Executive, are materially and adversely diminished, in comparison to the duties,
authority, and responsibilities or the program of benefits, in the aggregate,
enjoyed by Executive as of the time immediately prior to a Change in Control, or
Executive is demoted from the position that he held immediately prior to such
Change in Control; provided, however, that if, subsequent to a Change in
Control, the Executive maintains the same duties, authority and responsibility
that he held prior to such Change in Control, the requirement that the Executive
report to officers or the board of parent companies, shall not of itself
constitute “Good Reason” unless such officers or board take actions that
materially and adversely interfere with the business decisions of Executive with
respect to those business matters otherwise subject to his duties, authority and
responsibilities;

                         (E) Executive is required to be based at a location
more than fifty (50) miles from the location where Executive was based and
performed services immediately prior to the Change in Control, or if Executive
is required to substantially increase his business travel obligations in
connection with the performance of Executive’s duties to the Company;

and

                    (ii) Executive has delivered to the Company written notice
of the occurrence of any event that shall, subject to this paragraph (ii),
constitute “Good Reason” under paragraph (i) above within 90 days of the date
Executive first has knowledge of such event, which written notice shall set
forth the particulars of such event and the reason why Executive believes in
good faith that such event satisfies paragraph (i) of the definition of “Good
Reason;” and the Company shall have failed to cure such event within thirty
(30) days of delivery of such written notice.

          “LIN TV” shall mean LIN TV Corp., a Delaware corporation.

          “LIN TV Board of Directors” shall mean the Board of Directors of LIN
TV.

          “Person” or “Persons” shall mean any person or entity of any nature
whatsoever, specifically including an individual, a firm, a company, a
corporation, a partnership, a trust, or other entity.

          “Shareholder Group” shall mean Hicks, Muse, Tate & Furst Incorporated,
its Affiliates and their respective employees, officers, and directors.

          “Unsatisfactory Performance” shall mean the failure of Executive to
perform satisfactorily Executive’s duties with the Company as determined by the
Company.

 



--------------------------------------------------------------------------------



 



2. Severance Compensation Trigger.

                    (a) Subject to Section 2(b) hereof, a “Severance
Compensation Trigger” shall occur in the event that during the period commencing
on the date on which a Change in Control first occurs and ending on the date
thirty-six (36) months thereafter Executive’s employment is terminated as
follows:

                         (i) by the Company without Cause; or

                         (ii) by Executive for Good Reason; or

                         (iii) by the Company with Cause solely for the reason
of Unsatisfactory Performance and solely in the event that as of the Date of
Termination (A) Gary R. Chapman is no longer the CEO or president of the Company
(or the successor to the business of the Company, or the senior executive of the
business unit or division in which Executive is assigned) and (B) the Company
shall have failed to do each of the following:

                              (1) delivered to Executive a written notice and
demand for performance of Executive’s duties with the Company (“Special
Notice”), which Special Notice is executed by an officer of the Company and
specifically describes the manner in which Executive has not performed
Executive’s duties;

                              (2) in the event that not less than ten
(10) business days following the date of the foregoing Special Notice Executive
shall have delivered to the Company a written request for an opportunity to be
heard in respect of the matters set forth in such Special Notice, the Company
shall have provided such opportunity to be heard within thirty (30) days of such
written request.

                    (b) Notwithstanding Section 2(a) above, a Severance
Compensation Trigger shall not be deemed to have occurred (and Executive shall
not be entitled to Severance Compensation (as hereinafter defined)) in the event
that Executive’s employment is terminated on account of any voluntary
termination of employment by the Executive other than for Good Reason, including
Executive’s retirement from the Company, including the voluntary late, normal or
early retirement under a pension plan sponsored by the Company or its
Affiliates, as defined in such plan.

3. Severance Compensation.

                    (a) Subject to Section 3(b) below, in the event of a
Severance Compensation Trigger, the Executive shall be entitled to be paid
compensation by the Company pursuant to the terms and subject to the conditions
set forth below (“Severance Compensation”):

                         (i) In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination, the Company shall
pay to the Executive not later than the fourteenth day following the Date of
Termination a lump sum severance payment equal to the sum of:

 



--------------------------------------------------------------------------------



 



                              (A) amount equal to three times (3x) the
Executive’s annual base salary in effect on the Date of Termination (the “Base
Salary”);

                              (B) an amount equal to three times (3x):

                                   (1) the amount of the highest bonus
compensation paid to the Executive with respect to the last three complete
fiscal years, and

                                   (2) the contribution, if any, paid by the
Company for the benefit of the Executive to any 401(k) Plan in the last complete
fiscal year.

                         (ii) The Company shall provide the Executive for a
period commencing on the Date of Termination and ending on the earlier of the
third anniversary of the Date of Termination or the Executive’s death (the
“Benefits Period”), life, health, disability and accident insurance benefits and
the package of “Executive benefits” substantially similar, individually and in
the aggregate, to those which the Executive was receiving immediately prior to
the Notice of Termination, or immediately prior to a Change in Control, if
greater, including without limitation, transfer of title of a company
automobile, medical, dental, vision, life and pension benefits, as if Executive
were continuing as an employee of the Company during the Benefits Period,
provided, however, that with respect to the provision of insurance benefits
during the Benefits Period, Executive shall be obligated to continue to pay that
proportion of premiums paid by the Executive immediately prior to such Notice of
Termination or Change in Control, as applicable. The Company shall apply the
statutory health care continuation coverage (“COBRA”) provisions as if the
Executive were a full-time employee of the Company during the Benefits Period,
with the result that (y) the Executive’s spouse and dependents shall be eligible
for continued health insurance coverage that is in all respects equivalent to
COBRA coverage (“COBRA-Equivalent Coverage”) if an event occurs during the
Benefits Period that would have been a “qualifying event” under COBRA had the
Executive been an employee of the Company, and (z) the Executive and the
Executive’s spouse and dependents shall be eligible for COBRA-Equivalent
coverage at the expiration of the Benefits Period and for a period of three
years thereafter as if the Executive’s employment with the Company had
terminated on the last day of the Benefits Period.

                         (iii) With respect to all stock options and stock
awards granted to the Executive under the Amended and Restated 2002 Stock Plan
of LIN TV (collectively, the “Options and Awards”) which are not otherwise
exercisable or vested on the Date of Termination, such Options and Awards shall
be deemed vested and exercisable immediately as of the Date of Termination.

          (b) Notwithstanding anything to the contrary contained herein:

               (i) If the Severance Compensation under this Section 3, either
alone or together with other payments to the Executive from the Company (or any
portion of such aggregate payment) would constitute an “excess parachute
payment” (as defined in

 



--------------------------------------------------------------------------------



 



Section 280G of the Code), the Severance Compensation shall be reduced to the
largest amount that will result in no portion of the payments under this
Section 3 being subject to the excise tax imposed by Section 4999 of the Code or
being disallowed as deductions to the Company under Section 280G of the Code.

               (ii) If Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, or any successor thereto or as such may be
amended hereafter (“Section 409A”), to the extent necessary to satisfy the
requirements of Section 409A, any portion of the Severance Compensation under
this Section 3 that shall constitute deferred compensation within the meaning of
Section 409A shall not be due and payable to Executive until the date that is
six (6) months after the Date of Termination.

     4. No Obligation To Mitigate Damages; No Effect on Other Contractual
Rights. Except as otherwise provided under Section 3(b) hereof:

          (a) The Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Executive as the
result of employment by another employer after the termination of the
Executive’s employment, or otherwise.

          (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan, incentive plan or
securities plan, employment agreement or other contract, plan or arrangement of
the Company.

     5. Successors.

          (a) The Company shall require any successors or assigns (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company, to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession or assignment had taken place. Any failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement and shall
entitle the Executive to terminate the Executive’s employment for Good Reason.
As used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 5 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal and legal representatives, executors, administrators,
successors,

 



--------------------------------------------------------------------------------



 



heirs, distributees, devisees and legatees. If the Executive should die while
any amounts are still payable to the Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

          (c) In the event of a liquidation of the Company, the payment provided
for hereunder shall be made before any property or asset of the Company is
distributed to any holder of capital stock of the Company.

     6. Employment. The Executive agrees to be bound by the terms and conditions
of this Agreement and to remain in the employ of the Company during any period
following any public announcement by any person of any proposed transaction or
transactions which, if effected, would or might reasonably result in a Change in
Control until a Change in Control has taken place or, in the opinion of the
Board of Directors of the Company, such person has abandoned or terminated its
efforts to effect a Change in Control. Subject to the foregoing, nothing
contained in this Agreement shall impair or interfere in any way with the right
of the Executive to terminate the Executive’s employment or the right of the
Company to terminate the employment of the Executive with or without Cause prior
to a Change in Control. Nothing contained in this Agreement shall be construed
as a contract of employment between the Company and the Executive or as a right
of the Executive to continue in the employ of the Company or as a limitation of
the right of the Company to discharge the Executive with or without Cause prior
to a Change in Control.

     7. Legal Fees. In the event that any legal action is required to enforce
the Executive’s rights under this Agreement, the Executive, if the Executive is
the prevailing party, shall be entitled to recover from the Company any expenses
for attorneys’ fees and disbursements reasonably incurred by the Executive.

     8. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

     9. Confidentiality. Executive shall not, without the prior written consent
of the Company, divulge, disclose or make accessible to any other person,
partnership, corporation or other entity (i) the existence and/or terms of this
Agreement, or (ii) any Confidential Information pertaining to the business of
the Company, except (a) while carrying out Executive’s duties during Executive’s
employment by the Company, or (b) when required by law to do so. For these
purposes, “Confidential Information” shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and any other
non-public, proprietary and confidential information of the Company and its
subsidiaries that is not otherwise available to the public or has not become
publicly available through any breach of fiduciary duty.

 



--------------------------------------------------------------------------------



 



     10. Nonsolicitation. For a period of one year following the Executive’s
termination of employment, the Executive shall not contact, communicate with or
solicit in any fashion any employee, consultant, customer or advertiser who, at
the time of such termination and at any time during the preceding twelve-month
period was employed by, employed or otherwise had business dealings with, the
Company for the purpose of causing such employee, consultant, customer or
advertiser (a) to terminate such person’s relationship with the Company or
(b) to be employed by, to employ or otherwise to have business dealings with any
business, whether or not incorporated, in any television markets served by the
Company at the time of termination.

     11. Release. As a condition to the receipt of any payments hereunder, the
Executive shall deliver to the Company, in form and substance acceptable to the
Company, a written release of the Company, its officers, directors and
shareholders from all claims of whatever nature, other than as arising under the
terms hereof or under any benefit plans of the Company to which the Executive is
otherwise entitled.

     12. Notice. For purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid. Notice may be given
to either party at the present principal place of business of the Company or
such other place as the party to receive such notice shall notify the other.

     13. Modification or Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and the Company. No waiver by a
party hereto at any time of any breach by another party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or
conditions.

     14. Joinder of LIN TV for Purposes of Section 3(a)(iii). By executing this
Agreement, LIN TV agrees to be, and shall be deemed to be, a party to, and be
bound by, the Agreement solely for purposes of Section 3(a)(iii) of the
Agreement.

     15. Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any of the parties that are not set forth expressly in this Agreement.

     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

[The remainder of this page is intentionally blank; signature page follows.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the date
first above written of the date first written above.

     
LIN Television Corporation

By:

Denise M. Parent

Vice President-Deputy General Counsel
  Executive




Vincent Sadusky



For purposes of Sections 3(a)(iii) and 14 of the
Agreement:

LIN TV Corp.

By:

Denise M. Parent

Vice President-Deputy General Counsel

 